PER CURIAM:
Laurel Run Mining Company petitions for review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the parties’ briefs and the record on appeal discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Laurel Run Mining Co. v. Maynard, Nos. 11-0817 BLA; 12-0032 BLA (B.R.B. Oct. 31, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.